Citation Nr: 1710171	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO. 09-46 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service-connected burial benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION


The Veteran served on active duty from May 1967 to April 1969. He was in receipt of the Purple Heart, Silver Star, and Bronze Star Medals. The Veteran died in April 2007. The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This case was previously before the Board in December 2014 when a claim for service connection for the cause of the Veteran's death was denied; at that time, the appellant's claim for non-service-connected burial benefits was remanded for further development. The development was completed, and a supplemental statement of the case was issued in November 2015; the case is once again before the Board. 


FINDINGS OF FACT

1. The Veteran died in April 2007 at Brooke Army Medical Center (BAMC) in San Antonio, Texas. At the time of his death, the Veteran was not service-connected for any disease or disability. 
 
2. The appellant, the Veteran's wife, paid for the Veteran's funeral expenses and burial and filed an application for burial benefits, received by VA in May 2007.

3. At the time of the Veteran's death, he was not receiving VA compensation or pension benefits (and had not established entitlement to VA compensation that would have been paid but for receipt of military retirement pay); a claim for such benefits was not pending; and he was not in a VA facility or en route thereto.
 

CONCLUSION OF LAW

The criteria for burial benefits have not been met. 38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (2013); 38 C.F.R. §§ 3.1700-3.1713 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). In this instance, the appellant was not provided with such notice in connection with her claim for burial benefits. However, there was no resulting prejudice to the appellant because the November 2009 statement of the case and the November 2015 supplemental statement of the case set forth the applicable law and explained the facts necessary to establish entitlement. No prejudice has been alleged by the appellant due to deficient notice. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the appellant in the development of claims. This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary. 38 C.F.R. § 3.159. All pertinent, identified medical records have been obtained and considered. No further development of the medical evidence is warranted because the decision is based on other factors, as discussed below.

II. Burial Benefits
 
Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses. Specifically, VA removed the prior regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.
 
As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.
 
Initially, and as discussed in the December 2014 Board denial of entitlement to service connection for the cause of the Veteran's death, the Veteran's death was not due to a service-connected condition. Thus, the Board finds that only the nonservice-connected burial benefits regulations are for potential application. See 38 C.F.R. § 3.1600(a) (2013); 38 C.F.R. § 3.1704 (2016). 

In this regard, under the previous regulations in the case of a nonservice-connected death, entitlement to burial benefits is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State. 38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2013).
 
Burial benefits may also be paid under the previous regulations if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility). 38 C.F.R. § 3.1600(c) (2013). Finally, if a Veteran dies in route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605(a) (2013).
 
The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705. That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.
 
As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care. 38 C.F.R. § 3.1706 (2016).

The evidence shows that the Veteran died in April 2007 due to complications of thermal injuries. He died while at a non-VA hospital. The appellant, the Veteran's wife, paid the expenses for his funeral and burial and filed the current claim a month later. The record reflects that, at the time of his death, the Veteran was not in receipt of VA compensation or pension benefits, he did not have a claim pending and, while he had war time service, there is no evidence that his body was held by a State because no next of kin could be located.
 
Under these circumstances, non-service-connected burial benefits are not warranted under either the old or new regulations. Under the old regulation, the claim fails both because the Veteran was not in receipt of pension or compensation benefits and because the Veteran did not have a claim pending at the time of his death. Moreover, while the Veteran had war time service, the claim also fails under the old regulation because the appellant does not claim and the record does not show that his body was held by a State and his war time service alone does not warrant awarding burial benefits. 38 C.F.R. § 3.1600(b) (2013). In this regard, there is also no evidence that the Veteran was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty. Id.
 
Under the new regulations, the appellant's claim fails because the Veteran was not receiving VA pension or disability compensation, because there is no evidence that he would have been receiving disability compensation if not for the receipt of military retired pay, and because the Veteran did not have a claim pending at the time of his death. 38 C.F.R. § 3.1705(b) (2016). Likewise, as there is also no evidence that the Veteran died in a VA facility or while being transported to or from such a facility, the Board also finds that burial benefits are also not warranted under 38 C.F.R. § 3.1706 (2016).

The Board has considered the appellant's arguments that the Veteran would have been hospitalized at a VA facility at the time of his death were it not for the emergency medical necessity to take him to a different facility. The appellant stated, in her notice of disagreement, that the Veteran had been burned over forty percent to fifty percent of his body with second and third degree burns and was airlifted to the burn unit at Brooke Army Medical Center (BAMC). She stated that since his medical condition could not be treated at the nearest VA medical facility, BAMC was supposed to notify the VAMC that the Veteran had been taken to their hospital. The Board understands the appellant's argument, and sympathizes with her position: the fact that the Veteran was not hospitalized by VA at the time of his death was due to circumstances out of his and the appellant's control, and was a consequence of medical necessity. However, the controlling legal criteria are clear and are not met in this case; the record does not show, and the appellant has not submitted, any evidence that the Veteran died while properly hospitalized by VA in a VA or non-VA facility. 

The Board remanded the appellant's claim in December 2014, in part, to verify whether there were any sharing agreements between the BAMC and VA hospital in San Antonio, Texas. This is because 38 C.F.R. § 17.50 (2016) provides, in pertinent part, that hospital facilities operated by the Department of Defense, Public Health Service, or any other government agency may be used for the care of VA patients pursuant to agreements between VA and the department or agency operating the facility. When such an agreement has been entered into and a bed allocation for VA patients has been provided for in a specific hospital covered by the agreement, care may be authorized within the bed allocation for any veteran eligible under 38 U.S.C.A. § 1710 or 38 C.F.R. § 17.44. Additionally, 38 U.S.C.A. § 8111 (West 2014) pertains to the sharing of VA and Department of Defense health care resources and provides that the Secretary of VA and the Secretary of Defense shall enter into agreements and contracts for the mutually beneficial coordination, use, or exchange of use of the health care resources of VA and the Department of Defense with the goal of improving the access to, and quality and cost effectiveness of, the health care provided by the Veterans Health Administration and the Military Health System to the beneficiaries of both departments. 38 U.S.C.A. § 8111(a). The heads of individual Department of Defense and VA medical facilities and service regions are authorized to enter into health care resources coordination and sharing agreements. Under any such agreement, an individual who is a primary beneficiary of one department may be provided health care, as provided in the agreement, at a facility or in the service region of the other department that is a party to the sharing agreement. Each such sharing agreement shall identify the health care resources to be shared. 38 U.S.C.A. § 8111(e).

On remand, a copy of the VA/Department of Defense Sharing Agreement was obtained. A review of the agreement obtained between the VA and the BAMC reflects that there is a medical referral agreement in place. It should be noted that this new agreement did not go into effect until 2011, several years after the Veteran passed away. There is no indication in the agreement that it was a renewal or amendment of an agreement already in place. The agreement specifically notes that it was a new agreement effective December 2011 to November 2016. After a review of the file, the Board notes that the agreement between the two facilities specifically states that medical related referrals or transfers to BAMC from VA are coordinated by the South Texas Health Care System VAMC prior to patients being referred to BAMC for treatment and that such referrals are for general medical services. BAMC Department of Medicine is given the opportunity to accept or refuse inpatient or outpatient referrals on a case-by-case basis. In the Veteran's case there is no record of any referral or transfer from the VA to BAMC in the VAMC's medical records nor any other indication in the file that the Veteran was referred from the VAMC to BAMC for treatment. Additionally, there is no record of referral from the VA for treatment in March 2007 or April 2007 in BAMC's records. The last record of care at the VAMC was dated March 14, 2007 for a non-related follow-up orthopedic visit for joint aches and pains. There is no indication that the Veteran was hospitalized, referred to, or transferred by VA as a VAMC patient for care at BAMC in connection with medical treatment between March 28, 2007 and April 16, 2007. Thus, the Veteran cannot be considered to have been "hospitalized" by VA under the sharing agreement.

The appellant has not alleged (and the evidence of record does not otherwise suggest) any basis of entitlement under this criterion other than directing attention to the fact that the Veteran died in a non-VA hospital when it was medically impossible to take him to a VA facility. The fact that it was medically necessary for the Veteran to be hospitalized at a non-VA facility does not constitute an alternative basis for meeting the criterion of VA hospitalization nor does it constitute admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services).

The appellant is also not eligible for a plot or interment allowance. Under both the old and new regulations for a plot or interment allowance, entitlement to such an allowance is predicated on entitlement to burial benefits in general. See 38 C.F.R. § 3.1600(f)(1) (2013); 38 C.F.R. § 3.1707 (2016). As entitlement to burial benefits is not warranted, the additional allowance of a plot or interment allowance is similarly not warranted. 

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered. The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case. There being no doubt to be resolved, the claim for entitlement to nonservice-connected burial benefits is denied. 


ORDER

Entitlement to non-service-connected burial benefits is denied. 


____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


